Citation Nr: 0713503	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-33 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right arm 
disability.

6.  Entitlement to service connection for a left arm 
disability.

7.  Entitlement to service connection for a vision disability 
(claimed as residuals of a concussion).

8.  Entitlement to service connection for a nose fracture 
(claimed as residual of a head injury).

9.  Entitlement to service connection for depression (claimed 
as related to residuals of a concussion).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  The veteran testified 
before the Board in January 2007.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is needed.


REMAND

All of the claims on appeal hinge on the nature of the 
injuries that the veteran sustained in a car accident in 
December 1967 while on active duty in Germany.  The service 
medical records currently include references to the veteran's 
hospital admission to the 49th Tactical Hospital at 
Spangdahlem Air Base in Germany between December 9 and 
December 15, 1967.  There also are a one-page clinical record 
cover sheet from that facility and an X-ray report.  Finally, 
there also is information relating to a line of duty 
investigation, which noted that the veteran had suffered a 
right temporal skull fracture and multiple scalp lacerations.  
However, the actual inpatient clinical records from that 
service hospital are not associated with the claims folder.  

The RO has previously requested active duty inpatient 
clinical records from December 12, 1967, to March 12, 1968 
from "USAF Hospital Spangdahlem Germany," and the National 
Personnel Records Center (NPRC) has replied that no search 
was possible because the index of retired records did not 
list Spangdahlem for 1967 to 1968.  On remand, the RO should 
again request inpatient clinical records relating to 
hospitalization for the veteran from December 9 to December 
15, 1967, but it should request that the NPRC search for 
records listed under the 49th Tactical Hospital in 
Spangdahlem, Germany.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the NPRC or other 
appropriate official source search for 
inpatient clinical records for the 
veteran dated between December 9 and 
December 15, 1967, at the 49th Tactical 
Hospital in Spangdahlem, Germany.

2.  Thereafter, whether or not the 
December 1967 records are obtained, 
please arrange for the veteran to be 
examined by appropriate medical 
specialists to determine whether he has 
chronic disability of the cervical 
spine, the thoracic spine, the 
shoulders, the arms, the eyes, and the 
nose which is the result of traumatic 
injury in December 1967.  Please also 
arrange for the veteran to be 
interviewed by a psychiatrist in order 
to determine whether he has depression 
as a result of that 1967 trauma.  
Please also ask the examiners to 
specifically state for the record if 
they are unable to provide such an 
opinion.

3.  Then readjudicate the claims on 
appeal.  If any decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




